Citation Nr: 1735605	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  06-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for residuals of a left knee injury with arthritis and limitation of motion (left knee disability), currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971 in the United States Army.  The Veteran also served from April 1974 to October 1991 in the United States Navy.

This appeal arose from a February 2005 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a hearing before a Decision Review Officer at the RO in November 2006.

In July 2012, these claims were returned to the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (Court), which vacated a July 2011 Board decision.  The Court remanded the issues on appeal for additional Board development. 

Following the July 2012 remand from the Court, the Board remanded the case for additional development in January 103 and June 2013.  Although the RO substantially complied with the 2013 Board remands, another remand is necessary to comply with another Court decision, Correia v. McDonald, 28 Vet. App. 158 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January and June 2013, the Board remanded the issues found on the title page for further development.  The resulting development was substantially compliant with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance is required, not strict compliance).  Following the directed development, the RO continued to deny the Veteran's TDIU claim in an April 2013 Supplemental Statement of the Case (SSOC).  The RO continued to deny both of the Veteran's claims in a March 2017 SSOC.

Also following the Board's 2013 remands and directives, the Court delivered its opinion in Correia v. McDonald, 28 Vet. App. 158.  As the Court indicated in Correia, the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  A review of the claims file reveals that the previous VA examination reports include only general range of motion findings and do not include range of motion findings for active and passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  While the February 2017 examination report notes that there was no pain with weight bearing, it is unclear if the recorded range of motion findings represent testing on weight bearing or nonweight bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

The Board recognizes that the Veteran's increased-rating claim for his left knee disability is inextricably intertwined with the TDIU claim, which is also on appeal.   Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Because the Veteran's two claims are inextricably intertwined, the RO and Board cannot resolve one claim without consideration of the other.  As such, the Board must also remand the Veteran's TDIU claim to the RO for readjudication.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send a VCAA notice letter to the Veteran notifying him of any information or evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159.

2. After any additional records are associated with the claims file, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected left knee disability.  Access to the VBMS and Legacy Content Manager electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement about the effect(s) of the Veteran's service-connected knee disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA knee examination must include range of motion testing for both knees in the following areas:

(a)  Active motion;
(b)  Passive motion;
(c)  Weight-bearing; and
(d)  Nonweight-bearing.

 (The earlier VA knee examinations of record failed to conduct Correia-compliant testing of both knees).

If the VA knee examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.

3. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the remaining issues on appeal, an increased rating for the Veteran's service-connected left knee disability and entitlement to TDIU.  If the benefits sought are not granted, the RO must issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




